Exhibit XL Capital Ltd XL House One Bermudiana Road P.O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Contact: David Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES REMARKETING OF 5.25% SENIOR NOTES DUE 2011 HAMILTON, BERMUDA, January 23, 2009 XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) announced today that the Company has entered into a Remarketing Agreement relating to the remarketing of the 5.25% Senior Notes due 2011 (the "Senior Notes") comprising part of its 7.00% Equity Security Units.The Company has retained Goldman, Sachs & Co. to act as the agent (the “Remarketing Agent”) for the remarketing. The remarketing will commence on February 3, 2009 and will settle on February 17, 2009, when the forward purchase contracts comprising part of the Equity Security Units are to be settled.Subject to certain conditions, the proceeds from the remarketing will be used to satisfy the purchase price for the Company's Ordinary Shares to be sold to holders of the Equity Security Units pursuant to the forward purchase contracts.The number of Ordinary Shares to be issued on February 17, 2009 will be determined based on their average trading price for a period preceding that date and is subject to a maximum of approximately 11.5 million shares under the purchase contracts. The Company may, at its discretion, submit an order to purchase some or all of the Senior Notes available to be remarketed.In the event that the Company determines to participate in the remarketing, the Company will retire all the Senior Notes it purchases in the remarketing. This press release does not constitute an offer to sell or the solicitation of an offer to buy any of the Senior Notes or any other securities, nor will there be any sale of the Senior Notes in the remarketing in any state or other jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. XL Capital Ltd, through its operating subsidiaries, is a leading provider of global insurance and reinsurance coverages to industrial, commercial and professional service firms, insurance companies and other enterprises on a worldwide basis.
